Citation Nr: 1030435	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from June 1956 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied entitlement to service connection 
for the claimed hearing loss and tinnitus.

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned; a transcript of that hearing is of 
record.  

The Veteran, through his representative, indicated at the hearing 
that there were additional records that he wanted to submit.  The 
record was held open for a period of 60 days to afford the 
Veteran an opportunity to submit these records.

Thereafter, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  In a May 2010 statement, the Veteran submitted a waiver 
of RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is as likely as not causally related 
to active service.

2.  Tinnitus is as likely as not causally related to active 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his hearing loss or tinnitus was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence. 38 
U.S.C.A. § 1154(a) (West 2002 and Supp. 2009).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus.  

In his October 2008 claim, he asserted that his claimed disorders 
were related to service.  An October 2008 tinnitus questionnaire 
showed complaints of bilateral ringing that began during military 
service and lasts 5 to 10 minutes daily.  The Veteran reported 
that he had loud noise exposure from years of flying in Air Force 
jet airplanes, to include as a crew member on B47s for over 1000 
flying hours and on B52s for more than 250 hours.  In a November 
2008 statement, the Veteran further asserted that he did not use 
hearing protection during service and had additional in-service 
noise exposure when APU's (auxiliary power units) on aircraft 
were started.

The Veteran's DD Form 214 listed his military occupational 
specialties (MOS) as Air Operations Officer and Strategic 
Bombardier (B-52 Radar Navigator).  Additional service personnel 
records detailed that the Veteran was part of numerous combat 
missions and campaigns during 1969 and 1970 while stationed in 
Vietnam and was awarded the Distinguished Flying Cross for 
heroism or extraordinary achievement in aerial flight.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Those are the figures on the left of each column below and are in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The hearing evaluations 
discussed below were conducted using the ASA standards.  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) have been converted to ISO-ANSI 
standards.  For ISO conversion, the Board added (+15) (+10) (+10) 
(+10) (+5).  






Pure tone thresholds, in decibels, were reported as follows in an 
audiogram included in his June 1954 Air Force Reserve Office 
Training Corps (AFROTC) flight training examination report:


HERTZ

500
1000
2000
3000
4000
RIGHT
(10) 25
(5) 15
(5) 15
N/A
(0) 5
LEFT
(5) 20 
(5) 15
(5) 15
N/A 
(5) 10 

Service treatment records from the Veteran's period of active 
duty from June 1956 to June 1976 do not reflect any complaints, 
findings, or diagnoses of bilateral hearing loss or tinnitus but 
showed the Veteran was issued personal ear protection.

Pure tone thresholds, in decibels, were reported as follows in an 
audiogram included in his July 1956 observer training examination 
report:


HERTZ

500
1000
2000
3000
4000
RIGHT
(5) 20
(-5) 5
(-10) 0
N/A 
(0) 5  
LEFT
(5) 20 
(-5) 5
(-5) 5
N/A 
(10) 15

Pure tone thresholds, in decibels, were reported as follows in an 
audiogram included in his March 1960 regular Air Force 
appointment examination report:


HERTZ

500
1000
2000
3000
4000
RIGHT
(10) 25
(10) 20
(5) 15
(15) 25
(5) 10  
LEFT
(10) 25 
(10) 20
(10) 20
(15) 25
(5) 10




Pure tone thresholds, in decibels, were reported as follows in an 
April 1976 retirement examination report:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
 5
10 
5
10 
LEFT
15
10
10
5 
15

A September 1976 post-service VA examination report did not show 
any ear complaints or findings.  VA treatment records dated from 
1998 to 2010 did not show any complaints or findings of tinnitus 
and hearing loss.  Private treatment notes dated in July 2005 
detailed that the Veteran was employed as a senior executive for 
a bakery.

In a November 2008 VA fee-based audio examination report, the 
Veteran complained of tinnitus and hearing loss as well as 
indicated he had the most difficulty hearing in a noisy room.  It 
was noted that he had military noise exposure consisting of 
engine noise from multiple types of aircraft.  He denied any 
post-service occupational or recreational noise exposure and 
reported constant, bilateral tinnitus.   He was noted to exhibit 
pure tone thresholds of the right ear at 500, 1000, 2000, 3000 
and 4000 Hertz of 35, 25, 25, 25, and 30 decibels.  Pure tone 
thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz were listed as 35, 30, 25, 25, and 30 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent in 
the right ear and 96 percent in the left ear.  The Board notes 
that these findings are indicative of a current bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385.

The examiner, a private audiologist, diagnosed mild bilateral 
sensorineural hearing loss as well as bilateral and constant 
tinnitus.  She opined that the Veteran's tinnitus was as likely 
as not associated with hearing loss.  She further opined that the 
Veteran's hearing loss and tinnitus were at least as likely as 
not related to his service in the military, noting that his only 
history of acoustic trauma was experienced while he was in the 
military.  It was further noted that the Veteran's  type of 
hearing loss and tinnitus were consistent with his history of 
acoustic trauma, as that type was known to take years before it 
manifests.  

In a March 2009 VA medical opinion, the examiner, a VA 
audiologist, noted that she had reviewed the Veteran's claims 
file.  She opined that the Veteran did not incur a permanent 
hearing loss as a result of acoustic trauma during military 
service.  As there was no associated hearing loss at separation 
from service, she further reported that it was not as likely as 
not that the current tinnitus was from military noise exposure.  
It was noted that there was a high correlation between hearing 
loss, tinnitus, and noise exposure.  The presence of a ratable 
hearing loss from service or audiometric configuration consistent 
with noise exposure was listed as a strong indicator that any 
reported tinnitus was also from noise exposure.  Conversely, she 
indicated that normal hearing from service strongly suggested 
that any reported tinnitus was less likely to be from noise 
exposure in service.   

During his May 2010 hearing, the Veteran reported that he worked 
several jobs while his was in service, including radar navigator, 
engineer, and intelligence.  He indicated that he did wear 
hearing protection while on gunships near weapons being fired and 
that his tinnitus as well as hearing loss began during service.  
He further reported that he did not remember having a service 
separation examination, was not asked about his tinnitus during 
his retirement physical, did not file a claim for service 
connection for tinnitus earlier because compensation benefits 
used to be taken out officer retirement pay, started gradually 
losing his hearing in the 1980s, and retired from civilian 
employment in 2007.  

In May 2010, the Veteran submitted a medical opinion from a VA 
physician assistant's September 2008 VA ear disease examination 
report that noted it was at least as likely as not that the 
veteran's tinnitus was related to service.  The Board that the 
name and social security number of the veteran have been 
deliberately obscured on the report, and that the part of the 
name on the report that can be read does not match the appellant.  
The Board must conclude that this report belongs to another 
veteran and not the appellant in this particular case.  However, 
while not explicitly stated, the Board believes that the opinion 
was not submitted to defraud the government by purporting to be 
an examination of the Veteran but instead for its favorable 
rationale.   Specifically, in relating the unidentified Veteran's 
tinnitus to his active service, the examiner cited to the 
American Tinnitus Association and stated that  "[a]lthough the 
exact cause of tinnitus is unknown, many patients who have a 
history of noise exposure have tinnitus.  Noise is by far the 
most probable cause of tinnitus, and it may or may not occur 
simultaneously with hearing loss."  This is the same language 
that the Veteran's representative discussed during the May 2010 
hearing.   Nevertheless, as discussed below, this opinion played 
little to no part in the favorable outcome of this decision. 

As an initial matter, the Board notes that the post-service VA 
fee-based audio examination results dated in November 2008 did 
reflect bilateral hearing loss for VA purposes as defined by 38 
C.F.R. § 3.385.  Hickson element (1) is therefore met.

The Board has also considered the Veteran's statements concerning 
in-service noise exposure as well as his documented duty 
assignments, numerous combat missions, and awarded medals during 
his lengthy period of active duty.  In giving due consideration 
to the places, types, and circumstances of his service, noise 
exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service 
incurrence of injury is therefore met as to bilateral hearing 
loss and tinnitus.  Accordingly, Hickson element (2) is satisfied 
as to these claims.  

A finding of a nexus between the Veteran's current bilateral 
hearing loss and tinnitus disabilities and in-service noise 
exposure is still needed to satisfy Hickson element (3).  In this 
case, two VA medical opinions have been obtained.  The November 
2008 VA fee-based examiner, a private audiologist, opined that 
hearing loss and tinnitus were at least as likely as not related 
to his service in the military, noting that the Veteran's only 
history of acoustic trauma was experienced while he was in the 
military.  However, the March 2009 VA audiologist opined that the 
Veteran did not incur a permanent hearing loss as a result of 
acoustic trauma during military service.  As there was no 
associated hearing loss at separation from service, she further 
reported that it was not as likely as not that the current 
tinnitus was from military noise exposure.  

The Board notes that the November 2008 examiner appears to have 
not had the benefit of reviewing the claims file, unlike the 
March 2009 examiner.  In Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the veteran 
as lacking credibility.  The Court also more recently indicated 
in Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review 
of the claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.

In this regard, the Veteran has made repeated statements that he 
suffered from tinnitus during active duty as well as developed 
his currently diagnosed bilateral hearing loss and tinnitus as a 
result of in-service noise exposure, including exposure to engine 
noise while working as a navigator for many years during active 
duty in the Air Force.  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

The Board finds the Veteran's statements in this case are 
credible.  The Board notes that difficulty hearing and tinnitus 
are subjective, and the kind of conditions to which lay testimony 
is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  The undersigned also found the 
Veteran's testimony during the May 2010 to be credible.  Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, 
the Board, when considering whether lay evidence is satisfactory, 
the Board may also properly consider internal inconsistency of 
the statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing).  

Under these circumstances, the Board does not find the fact that 
the November 2008 audiologist failed to review the claims file a 
reason to discount the opinion.  Instead, the November 2008 
audiologist relied, in part, upon the Veteran's own self-reported 
history of noise exposure and onset of symptoms.  Such reliance 
only warrants the discounting of a medical opinion when the 
opinion is contradicted by other evidence in the record or when 
the Board rejects the assertions of the Veteran, which is not the 
case here.  In fact, the Board has already conceded the Veteran's 
assertions of in-service noise exposure.  Thus, although the 
November 2008 examiner did not review the claims file, the Board 
still finds that examiner's opinion regarding the etiology of 
bilateral hearing loss and tinnitus as probative since it was 
based upon the Veteran's credible reported history.

Therefore, the Board finds each medical opinion to be equally 
competent and probative on the issue of a medical nexus between 
the Veteran's current bilateral hearing loss and tinnitus 
disabilities and in-service noise exposure.  In light of the two 
differing VA medical opinions by separate audiologists, the Board 
finds that the medical nexus evidence is in relative equipoise.  
In cases where the evidence is in relative equipoise, the 
claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

Consequently, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is as 
likely as not that the Veteran's bilateral hearing loss and 
tinnitus are related to his active military service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As such, the appeals are granted.




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


